Citation Nr: 1032532	
Decision Date: 08/30/10    Archive Date: 09/08/10

DOCKET NO.  08-3979	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, 
Hawaii


THE ISSUE

Whether new and material evidence has been received to reopen the 
claim of entitlement to service connection for an acquired 
psychiatric disorder, to include schizophrenia with right-sided 
headaches, and if so, whether the claim should be granted.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. E. Wilkerson, Associate Counsel




INTRODUCTION

The Veteran served on active duty from January 1952 to November 
1952.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from a rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Honolulu, Hawaii.  

In connection with his appeal, the Veteran presented testimony 
before the undersigned Veterans Law Judge at a hearing at the RO 
in July 2010.  A transcript of the hearing is associated with the 
claims file.

The Board notes that the psychiatric claim on appeal has been 
developed as a claim for schizophrenia with right-sided 
headaches.  However, the Court of Appeals for Veterans Claims has 
recently held that the scope of a mental health disability claim 
includes any mental disability that may reasonably be encompassed 
by the claimant's description of the claim, reported symptoms, 
and the other information of record.  Clemons v. Shinseki, 23 
Vet. App. 1 (2009).  As such, the claim on appeal has been 
recharacterized to include any psychiatric disorder.

The issue of entitlement to service connection for psychiatric 
disability, to include schizophrenia with right-sided headaches 
is addressed in the Remand that follows the Order section of this 
decision.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  In an October 1977 decision, the Board denied service 
connection for schizophrenia with right-sided headaches.  It was 
held that the disorder pre-existed service and was not aggravated 
therein.  In a July 1998 administrative decision, the RO denied 
reopening he claim of entitlement to service connection for 
schizophrenia with right sided headaches.  He was notified that 
new and material evidence was needed, and was notified of his 
appeal rights if he disagreed.

2.  The evidence associated with the claims files subsequent to 
the July 1998 decision is not cumulative or redundant of evidence 
previously of record and is sufficient to raise a reasonable 
possibility of substantiating the claim for service connection 
for an acquired psychiatric disorder, to include schizophrenia 
with right-sided headaches. 


CONCLUSION OF LAW

New and material evidence has been received to reopen the claim 
of entitlement to service connection for an acquired psychiatric 
disorder, to include schizophrenia with right-sided headaches.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As explained below, the Board has determined that new and 
material evidence has been submitted to reopen the Veteran's 
claims for service connection for an acquired psychiatric 
disorder, to include schizophrenia with right-sided headaches.  
Therefore, no further development with respect to the matters 
decided herein is required under 38 U.S.C.A. §§ 5103, 5103A (West 
2002 and Supp. 2009) or 38 C.F.R. § 3.159 (2009).


Legal Criteria

In general, rating decisions that are not timely appealed are 
considered final.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2009).  
Pursuant to 38 U.S.C.A. § 5108, a finally disallowed claim may be 
reopened when new and material evidence is presented or secured 
with respect to that claim.

New evidence means existing evidence not previously submitted to 
agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the time of 
the last prior final denial of the claim sought to be reopened, 
and must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a) (2009).

Analysis

The Veteran was denied service connection for a nervous condition 
with headaches in a March 1977 rating decision.  The denial was 
confirmed in an October 1977 Board decision.  The Board denied 
the Veteran's claim, finding that although a nervous disorder was 
not noted at entrance into service, such disorder was manifested 
within six months of service by evidence of a life-long schizoid 
pattern.  The Board also found that the service treatment records 
disclosed the presence of a preservice functional nervous 
disorder and no increase in the level of this disorder during 
service.  Moreover, the Board determined that there was no 
evidence of a head injury during service, and noted that the 
Veteran did not report headaches until 1964.  In an 
administrative decision in September 1998, the RO found that new 
and material evidence had not been received to reopen the claim 
for service connection for schizophrenia and a head injury.  The 
Veteran again seeks to reopen this claim.

The evidence at the time of the September 1998 administrative 
decision consisted of all the evidence associated with the claims 
file at the time of the October 1977 Board decision, along with a 
statement from Dr. R. in July 1979 noting documented brain damage 
and an abnormal CT scan, an examination for special monthly 
compensation in May 1978 showing a diagnosis of paranoid 
schizophrenia and organic brain disease possibly from prior head 
trauma, and statements from the Veteran regarding his claim for 
special monthly compensation.  The RO denied the claim to reopen, 
finding that new and material evidence had not been received.

Since the September 1998 administrative decision, the following 
additional evidence was added to the record:  A VA examination 
from April 2005 noting a continued diagnosis of schizophrenia, VA 
outpatient treatment records from 2006 through 2009, a March 2008 
statement from the Veteran's treating psychiatrist at the VA 
medical center, and various statements from the Veteran, 
including his July 2010 Board hearing testimony.

The newly-received VA outpatient treatment records and statement 
from the Veteran's VA treating psychologist indicates that the 
Veteran is being treated for a variety of psychiatric disorder, 
including depression, anxiety and schizophrenia.  Moreover, the 
statement from the Veteran's psychiatrist noted that the Veteran 
has been diagnosed with dementia due to traumatic brain injury.  
The psychiatrist attributed this disability to the Veteran's 
report of an injury to the head during service.

The new evidence demonstrating different diagnoses of depression, 
anxiety, and dementia due traumatic brain injury and linking the 
traumatic brain injury to service was not previously considered 
by agency decision makers, is not cumulative or redundant, 
relates to an unestablished fact necessary to substantiate the 
claim, and raises a reasonable possibility of substantiating the 
claim. 38 C.F.R. § 3.303 (2009).  Accordingly, new and material 
evidence has been received to reopen the claim.


ORDER

New and material evidence having been presented, reopening of the 
claim for service connection for an acquired psychiatric 
disorder, to include schizophrenia with right-sided headaches, is 
granted.  To this extent the appeal is allowed.


REMAND

As noted above, in accordance with the Court's decision in 
Clemons, the Board has recharacterized the issue on appeal to 
include entitlement to service connection for an acquired 
psychiatric disability, to include schizophrenia with right sided 
headaches.  In this case, the Veteran has been diagnosed with a 
variety of psychiatric disorders, including schizophrenia, 
depression, anxiety, and dementia due to traumatic brain 
disorder. 

The Board is of the opinion that additional development is 
required before the Veteran's claim for entitlement to service 
connection for an acquired psychiatric disorder, to include 
schizophrenia with right-sided headaches, is decided.

In various statements and in the Veteran's July 2010 Board 
hearing, he alleged that his psychiatric disability arose after 
he got hit in the head with a rifle butt during service.  (On 
examination in 1965 he reported that he was pushed in the shower 
and hit his head in the shower.)  He contended that he was in 
school and fully functioning prior to service, but has been 
unable to work and suffers from constant headaches since service.

The Board notes that the record reflects a longstanding history 
of psychiatric treatment, including during the Veteran's period 
of active duty service.  His service treatment records indicate 
that he was medically discharged after a schizophrenic reaction 
and a period of psychiatric hospitalization.  As noted, after 
service in 1965, the Veteran complained that he was hit in the 
head in a shower stall, during service, which a VA examiner 
diagnosed as a conversion reaction with a passive, dependent, 
schizoid personality.  Private medical records from 1973 show 
abnormal findings on brain scans and indications of some right 
hemisphere difficulties.  Statements from private physician Dr. 
R. in October 1976 indicate that all brain scans show vague 
dysfunction on the right side, suggestive of a hard blow to the 
head.  He found a correlation between the Veteran's reported blow 
to the head in service and current medical findings.

More recently, VA outpatient treatment records reveal that the 
Veteran underwent psychiatric and neurological testing in 2007.  
Based on these findings, a diagnosis of dementia due to traumatic 
brain injury and major depressive disorder were assigned.  A 
March 2008 statement from the Veteran's treating psychiatrist at 
the VA medical center notes that the Veteran sustained a severe 
hit to the right side of his head from a rifle butt during 
service, and that the Veteran's schizophrenia, traumatic brain 
injury, or both may have precipitated his discharge from service.

Given the Veteran's history of psychiatric problems in service 
and his current diagnoses, as well as his statements regarding 
in-service head trauma, the Board finds that the Veteran should 
be afforded a new VA examination in order to determine the nature 
and etiology of all currently present psychiatric disabilities, 
to include as residual of traumatic brain injury.  

The Veteran should also be afforded an opportunity to submit any 
recent medical records or opinions pertinent to any acquired 
psychiatric disorder that have not already been associated with 
his claims file.  He should also be offered an opportunity to 
submit lay or other evidence of head trauma in service as it is 
not apparently shown in the service medical records.

The Board also notes that the Veteran should be provided notice 
pursuant to the requirements of 38 U.S.C.A. § 5103 (West 2002) 
and 38 C.F.R. § 3.159 (2009) with respect to his claim for 
service connection for an acquired psychiatric disorder.

Accordingly, this case is REMANDED to the RO or the Appeals 
Management Center (AMC), in Washington, D.C., for the following 
actions:

1.  The RO/AMC should send to the Veteran a 
letter providing the notice required under 
38 U.S.C.A. § 5103 and 38 C.F.R. § 3.159, 
to include notice concerning the effective- 
date element of the claim, now 
characterized as service connection for an 
acquired psychiatric disorder, in 
accordance with Dingess v. Nicholson, 19 
Vet. App. 473 (2006).  He should also be 
informed that he can provide lay or other 
evidence to support his claim that he 
sustained head trauma in service.

2.  Then, the RO/AMC should undertake 
appropriate development to obtain any 
pertinent evidence identified but not 
provided by the Veteran pertaining to any 
acquired psychiatric disorder.  The Veteran 
should also indicate whether there was any 
post-service treatment by any private or 
other providers, records of which have not 
been obtained.  He should identify any 
treatment and the location and provide 
releases of information as needed.  If the 
RO/AMC is unsuccessful in its efforts to 
obtain any such evidence, it should so 
inform the Veteran and his representative 
and request them to submit the outstanding 
evidence.  The claims file should contain 
documentation of all attempts to procure 
additional information.

3.  Then, the Veteran should be afforded a 
VA psychiatric examination to determine the 
nature and etiology of all currently 
present acquired psychiatric disorders, to 
include as residual of traumatic brain 
injury.  The claims file must be made 
available to and reviewed by the examiner.  
Any indicated studies should be performed.

All diagnoses made at this examination 
should conform to the DSM-IV diagnostic 
criteria.  For each diagnosis, the elements 
supporting the diagnosis should be 
identified.

In reviewing the claims folder, including 
the service treatment records, the examiner 
should indicate whether there are any 
findings, such as dementia, that would be 
consistent with head trauma that has been 
reported to have been incurred in service, 
but is not found in the detailed clinical 
records of treatment in service.

Based upon the review of the claims folder 
and the examination results, the examiner 
should provide an opinion with respect to 
each currently present acquired psychiatric 
disorder as to whether there is a 50 
percent or better probability that the 
disorder originated during service, to 
include the claimed head injury during 
service, or is otherwise etiologically 
related to service. 

The examiner is also asked to indicate 
whether the symptoms and pathology found in 
service clearly and unmistakably existed 
prior to service, and if so, whether they 
were clearly and unmistakably not 
aggravated (permanently made worse) by 
service.  In the alternative, if the 
symptoms clearly had their onset in 
service, it should be indicated as to 
whether any disorder currently found is 
related to those in service symptoms.

The rationale for each opinion expressed 
must also be provided.

4.  Then, the RO/AMC should adjudicate on a 
de novo basis the claim for service 
connection for an acquired psychiatric 
disorder, to include schizophrenia with 
right-sided headaches.  If the benefits 
sought on appeal are not granted to the 
Veteran's satisfaction, the Veteran should 
be furnished a supplemental statement of 
the case and provided an appropriate 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
further appellate action, if otherwise in 
order

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


